MEMORANDUM DECISION                                               FILED
                                                              Jul 06 2016, 5:44 am
Pursuant to Ind. Appellate Rule 65(D),
                                                                  CLERK
this Memorandum Decision shall not be                         Indiana Supreme Court
                                                                 Court of Appeals
regarded as precedent or cited before any                          and Tax Court

court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Michael J. Spencer                                       Gregory F. Zoeller
Monroe County Public Defender                            Attorney General of Indiana
Bloomington, Indiana
                                                         Robert J. Henke
                                                         David E. Corey
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana




                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of B.W. (Minor                             July 6, 2016
Child), A Child in Need of                               Court of Appeals Case No.
Services,                                                53A01-1511-JC-2023
                                                         Appeal from the
                                                         Monroe Circuit Court
K.W. (Mother),
                                                         The Honorable
Appellant-Respondent,                                    Stephen R. Galvin, Judge

        v.                                               Trial Court Cause No.
                                                         53C07-1506-JC-336

Indiana Department of Child
Services
Appellee-Petitioner




Court of Appeals of Indiana | Memorandum Decision 53A01-1511-JC-2023|July 6, 2016      Page 1 of 8
      Kirsch, Judge.


[1]   K.W. (“Mother”) appeals the juvenile court’s adjudication of her son, B.W.

      (“Child”), as a Child in Need of Services (“CHINS”). 1 Mother raises the

      following restated issue: whether the trial court’s decision that Child is a

      CHINS was supported by sufficient evidence.


[2]   We affirm.


                                       Facts and Procedural History
[3]   Mother and J.K. (“Father”) have three children. Two of their children, Ka.W.

      and Kh.W. (together, “Siblings”), were adjudicated to be CHINS in February

      2015. In May of 2014, Ka.W. was found unresponsive and taken to Riley

      Hospital for Children (“Riley”) where she was diagnosed with type 1 diabetes

      and admitted into the hospital. Appellant’s App. at 21. Following Ka.W’s

      discharge Mother and Father were required to regularly record and provide

      Riley with Ka.W.’s blood sugar levels so that the calculations for the

      appropriate amount of insulin could be updated to prevent diabetic ketoacidosis

      (“DKA”). Id.




      1
          Child’s father, J.K. did not participate in the appeal.


      Court of Appeals of Indiana | Memorandum Decision 53A01-1511-JC-2023|July 6, 2016   Page 2 of 8
[4]   On August 2, 2014, Ka.W. was again hospitalized due to DKA, but Mother

      believed a “cold” caused the hospitalization. Id. at 22. DCS removed Siblings

      from Mother’s care on September 2, 2014 because she and Father failed to

      acknowledge the severity of Ka.W.’s condition. Id.


[5]   Siblings were adjudicated to be CHINS due to the failure of properly

      maintaining Ka.W.’s diabetes and completing the diabetes education class, and

      Mother’s failure to secure stable housing and employment. Id. at 107-09. On

      March 2, 2015, the juvenile court entered a dispositional order requiring

      Mother to participate in home-based management and therapy, maintain

      contact with her DCS family case manager, Sarah Santoro (“Santoro”), notify

      Santoro of any changes in her address, maintain suitable housing for her family,

      and maintain a legal source of income. Id. at 99, 102-04.


[6]   Mother gave birth to Child on June 21, 2015. DCS removed Child the next

      day. A Verified Petition Alleging Child in Need of Services for Child was filed

      on June 23, 2015, alleging Mother did not comply with the court ordered

      services. Id. at 85. Santoro testified that she was not able to regularly contact

      Mother by phone, did not know where Mother or Father resided, and that

      Parents “always became confrontational” and asked why she needed to know

      where they lived. Tr. at 86, 89.


[7]   Santoro informed Mother of the basic needs of B.W. and Siblings, and what

      community resources and services were available to meet those needs for Child

      and Siblings to prevent removal of Child after he was born, but a periodic case


      Court of Appeals of Indiana | Memorandum Decision 53A01-1511-JC-2023|July 6, 2016   Page 3 of 8
       review held on July 8, 2015 determined that Mother did not comply with the

       dispositional order by failing (1) to show that she could adequately care for

       Siblings, (2) to improve her parenting abilities, and 93) to fully cooperate with

       DCS services.


[8]    Melissa Richardson (“Richardson”) testified that she supervised Mother’s and

       Father’s visits with Siblings since December of 2014 and with Child after he

       was born. Id. at 29-32. She further testified that Siblings exhibited “extreme

       behaviors” during the visits, and that although she asked the parents to plan

       structured activities for the visits to give Siblings something constructive to do,

       but parents did not do so. Id. at 33-34.


[9]    Richardson also testified that she had to intervene during every visit because it

       was physically unsafe for Siblings, Mother, or Father. Id. Mother and Father

       were unable to implement the parenting training they had received to discipline

       Siblings during the visits. Id. at 38. Finally, although Mother and Father were

       supposed to bring food, diapers, bottles, quick-acting sugars (for Ka.W.), and

       other necessities for Child and Siblings, they never fully complied, and most

       importantly, did not supply food or diapers for Child. Id. at 32-33


[10]   Elizabeth Lowry (“Lowry”), a therapist from Ireland Home Based Services,

       testified that Mother was mostly compliant and “like a rock star” during July of

       2015, but that Mother did not remain consistent and fell into old habits of not

       doing her ordered services. Id. at 7, 79. As a result, Mother did not make any

       significant progress in therapy. Id. at 11. Mother also lost her source of income


       Court of Appeals of Indiana | Memorandum Decision 53A01-1511-JC-2023|July 6, 2016   Page 4 of 8
       in September of 2015 and was not employed at the time of the fact finding

       hearing on October 19, 2015. Id. at 7.


[11]   On October 26, 2015, the juvenile court found that Mother did not comply with

       ordered DCS services to show she could safely care for Siblings, did not visit

       Siblings or Child enough, did not bring food and diapers for Child to any

       supervised visits, did not have a source of legal income, and did not have stable

       housing. App. at 58, 59. Based on these finding the court entered its order

       adjudicating Child as a CHINS.


                                      Discussion and Decision
[12]   When determining whether sufficient evidence exists in support of a CHINS

       determination, we consider only the evidence most favorable to the judgment

       and the reasonable inferences therefrom. In re T.S., 881 N.E.2d 1110, 1112

       (Ind. Ct. App. 2008). This court will not reweigh the evidence or reassess the

       credibility of the witnesses. Id.


[13]   The State must prove by a preponderance of the evidence that a child is a

       CHINS as defined by the juvenile code. Ind. Code section 31-34-12-3; B.S. v.

       Marion Cnty. Dep’t of Child Servs., 969 N.E.2d 1021, 1024 (Ind. Ct. App. 2012)

       (citing In re N.E., 919 N.E.2d 102, 105 (Ind. 2010)). Not every endangered

       child is a CHINS, permitting the State’s parens patriae intrusion into the

       ordinary private sphere of the family. See generally In re K.D., 962 N.E.2d at

       1255 (Indiana 2012). Instead, a CHINS adjudication under Indiana Code § 31-

       34-1-1 requires three basic elements: that the parent’s actions or inaction have

       Court of Appeals of Indiana | Memorandum Decision 53A01-1511-JC-2023|July 6, 2016   Page 5 of 8
       seriously endangered the child; that the child’s needs are unmet; and (perhaps

       most critically) that those needs are unlikely to be met without State coercion.

       I.C. § 31-34-1-1. The final element guards against unwarranted State

       interference in family life, reserving that intrusion for families “where parents

       lack the ability to provide for their children,” and not merely where they

       “encounter difficulty in meeting a child’s needs.” Lake Cnty. Div. of Family &

       Children Servs. v. Charlton, 631 N.E.2d 526, 528 (Ind. Ct. App. 1994).


[14]   Where a juvenile court enters findings of fact and conclusions thereon, a

       reviewing court applies a two-tiered standard of review. In re V.H., 967 N.E.2d
1066, 1072 (Ind. Ct. App. 2012) (internal citations omitted). A reviewing court

       considers whether the evidence supports the factual findings and then whether

       the findings support the judgment. Id. While a reviewing court gives

       substantial deference to a juvenile court’s findings of fact, it does not apply the

       same deference to its conclusions. Id.


[15]   Mother asserts that DCS failed to present any evidence that Child was

       endangered in her care, his needs were unmet, or that coercive State

       intervention was necessary to meet Child’s needs


[16]   Contrary to Mother’s assertions, sufficient evidence was presented at the fact-

       finding hearing to for the trial court to conclude that Child’s physical or mental

       conditions were seriously impaired or endangered, that Child needed care that

       he was not getting, and that Child was unlikely to get without coercive

       intervention of the court under Indiana Code section 31-34-1-1.


       Court of Appeals of Indiana | Memorandum Decision 53A01-1511-JC-2023|July 6, 2016   Page 6 of 8
[17]   In In re S.M., 45 N.E.3d 1252 (Ind. Ct. App. 2015), this court reversed four

       CHINS adjudications because “[t]he evidence in the record … [was] woefully

       insufficient” to show children were endangered, lacked food, shelter, or love

       and care.


[18]   Here, the Siblings had previously been adjudicated CHINS, Mother admitted

       that she did not have housing where she could stay with Child, and refused to

       inform DCS where she lived. Mother failed to provide for Child’s basic

       needs—food and diapers for the visits and Mother was unable to care for Child.

       As a result, this case is readily distinguishable from S.M.


[19]   Here, the trial court relied on more than Siblings’ adjudication as CHINS to

       adjudicate Child to be CHINS. The trial court found that Mother lacked stable

       housing, failed to have additional visits with Child, did not recognize the need

       to improve parenting skills, and did not acknowledge the reasons why Siblings

       or Child were removed. Mother’s testimony that Ka.W. was hospitalized for a

       cold and that the subsequent removal of Siblings and DCS interactions were a

       result of that shows that she failed to acknowledge the severity of the situation.

       Mother and Father also failed to use the skills taught to improve their parenting

       techniques after Siblings were adjudicated to be CHINS.


[20]   CHINS statutes do not require that a court wait until a tragedy occurs to

       intervene. Roark v. Roark, 551 N.E.2d 865, 871 (Ind. Ct. App. 1990). Once the

       juvenile court concludes that a parent’s action or omissions have created a

       CHINS condition the court may infer that such actions and condition would


       Court of Appeals of Indiana | Memorandum Decision 53A01-1511-JC-2023|July 6, 2016   Page 7 of 8
       continue in the absence of court intervention. In re M.R., 452 N.E.2d 1085,

       1089 (Ind. Ct. App. 1983) (“Having concluded that Mother’s actions were

       detrimental to her children’s well-being, the trial court was entitled to believe

       that such conduct would continue in the absence of court intervention.”). Here,

       Mother had not made consistent progress from June 21, 2015, when she gave

       birth to Child, up until October 26, 2015, when Child was adjudicated to be a

       CHINS. We, therefore, conclude that the juvenile court did not err in

       adjudicating Child to be a CHINS.


[21]   Affirmed.


[22]   Riley, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 53A01-1511-JC-2023|July 6, 2016   Page 8 of 8